DETAILED ACTION

Claim Status
Claim 1 has been amended.
Claims 1 and 2 are pending and examined as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the heating element having a skin contacting surface as described in the specification.  The heating element as seen in the specification (Fig. 2 and 3) should be the heating track since that is the only structure disclosed that provides heat. The heating track as described in the specification has no skin contacting surface. Fig. 2 and 3 shows the heating element 16 as the perimeter wall instead of showing it as the combination of the two elements in Fig. 2. The bottom surface 34 opposing the skin contacting surface 30 as described on page 5, line 21 needs to be shown in Fig 2. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The heating element as described in the specification is not enabling of one skilled in the art to provide an adequate description. The heating element is labeled as 16 which is incorrect, it should be heating track 46 and electrical circuit track 48. The skin contact surface 30 shown in Fig. 1-3 is not part of the heating element but part of the insulation and the heating element shall not have any skin contact surface (as shown in the Figure .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has the limitation “a heating element having a skin contacting surface and a bottom surface opposing the skin contacting surface defined by a perimeter wall” which renders the claim indefinite. The claim incorrectly recited the bottom surface and the perimeter of the heating element and the bottom surface and perimeter should be part of the insulation. 

                                                                                                                                                                          
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 as best understood is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gester et al (US 2010/0031510).

With regards to claim 1, Gester et al discloses a heating unit for a shaving razor (cartridge 15, Fig. 4) comprising:
a heating element (heating element 45, Fig. 4) having a skin contacting surface (skin contacting surface 41, Fig. 4) that delivers heat to a consumer’s skin during a shaving stroke (the resistive member 46 of heating element 45 delivers heat to the heat dissipating strip 40 which is dissipated over the upper or skin contacting surface 41 of the heat dissipating strip 40 to provide warmth to the user's skin during shaving, paragraph 0042, lines 12-16) and a bottom surface (surface 56, Fig. 4) opposing the skin contacting surface, the bottom surface being defined by a perimeter wall (surface 56 being defined by the bottom surface 17, Fig. 4); and
an insulating member (insulating member 50, Fig. 4) positioned within the perimeter wall (the body of the cartridge 15 that holds heating element 45 positioned within bottom wall 17 and sidewalls 16, Fig. 4), the insulating member having a first surface facing the bottom surface of the heating element (surface 52 facing a bottom of heating element 45, Fig. 4) and a second surface (surface 51, Fig. 4) as seen below:

    PNG
    media_image1.png
    536
    767
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gester et al as applied to claim 1 above, and further in view of Lee et al (US 5,794,343).

With regards to claim 2, Gester et al discloses the heating element is in the guard (paragraph 0007, lines 1-4).
Gester et al does not disclose a plurality of legs extending from the perimeter wall in a direction transverse to and away from the bottom surface wherein the legs are configured to align and secure the heating element to a housing. 
Lee et al teaches a guard (guard member 30, Fig. 2) having a plurality of legs (portions 34,35 and 36, Fig. 2) extending from the perimeter wall (bottom of guard member 30, Fig. 2) in a direction transverse to and away from the bottom surface (bottom surface of guard member 30, Fig. 2)wherein the legs are configured to align and secure the heating element to a housing (secure the guard member 30 to razor blade assembly 10, Fig. 2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the guard of Gester et al with the legs as taught by Lee et al to enhance the mechanical strength of a razor blade. 

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments: Applicant argues the drawings should not be objected to as stated in the office action of 4/30/2021.
Examiner’s response: The heating element as seen in the specification (Fig. 2 and 3) should be the heating track since that is the only structure disclosed that provides heat. The heating track as described in the specification has not skin contacting surface. Fig. 2 and 3 shows the heating element 16 
Applicant’s arguments: Applicant argues the rejection under 35 USC 112(a) stated in the office action of 4/30/201 is not correct. 
Examiner’s response:, The heating element as described in the specification is not enabling of one skilled in the art to provide an adequate description. The heating element is labeled as 16 which is incorrect, it should be heating track 46 and electrical circuit track 48. The skin contact surface 30 shown in Fig. 1-3 is not part of the heating element but part of the insulation and the heating element shall not have any skin contact surface (as shown in the Figure 2), otherwise a user will be electrocuted or electrical shock. Fig. 3 shown the entire heating 40 or 42 was cover or cap by insulation 16 where 30 or opposite side of 34 shown to be a skin contact surface. Thus the limitation of a heating element having a skin contact surface and a bottom surface opposing the skin contact surface defined by a perimeter wall is incorrectly claimed and thus renders the claim enablement.
Applicant’s arguments: Applicant argues the rejection under 35 USC 112(b) stated in the office action of 4/30/201 is not correct. 
Examiner’s response: Claim 1 has the limitation “a heating element having a skin contacting surface and a bottom surface opposing the skin contacting surface defined by a perimeter wall” which renders the claim indefinite. The claim incorrectly recited the bottom surface and the perimeter of the heating element and the bottom surface and perimeter should be part of the insulation. 
Applicant’s arguments: Applicant argues that the prior art does not disclose every element and limitation of claim 1. 
Examiner’s response: Gester et al discloses a heating unit for a shaving razor (cartridge 15, Fig. 4) comprising:
heating element 45, Fig. 4) having a skin contacting surface (skin contacting surface 41, Fig. 4) that delivers heat to a consumer’s skin during a shaving stroke (the resistive member 46 of heating element 45 delivers heat to the heat dissipating strip 40 which is dissipated over the upper or skin contacting surface 41 of the heat dissipating strip 40 to provide warmth to the user's skin during shaving, paragraph 0042, lines 12-16) and a bottom surface (surface 56, Fig. 4) opposing the skin contacting surface, the bottom surface being defined by a perimeter wall (surface 56 being defined by the bottom surface 17, Fig. 4).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761